Citation Nr: 9934015	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:  Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.  
The case came to the Board of Veterans' Appeals (Board) from 
a June 1997 RO decision which denied a claim for special 
monthly pension based on the need for regular aid and 
attendance or housebound status.


FINDING OF FACT

In November 1999, prior to a Board decision on the claim for 
special monthly pension based on the need for regular aid and 
attendance or housebound status, the Board was notified that 
the veteran died that month.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1302 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal for special monthly pension based on the need for 
regular aid and attendance or housebound status.  As a matter 
of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the veteran's death and must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106.


ORDER

The appeal is dismissed 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


